[Cite as State v. Frazier, 2022-Ohio-4232.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 8-22-10

        v.

DION J. FRAZIER,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 20 09 0207

                                       Judgment Affirmed

                          Date of Decision: November 28, 2022




APPEARANCES:

        Samantha L. Berkhofer for Appellant

        Stacia L. Rapp for Appellee
Case No. 8-22-10


ZIMMERMAN, P.J.

           {¶1} Defendant-appellant, Dion J. Frazier (“Frazier”), appeals the judgment

of the Logan County Court of Common Pleas. Frazier was found guilty by a jury

of one count of rape. On appeal, he argues that the jury’s verdict is against the

manifest weight of the evidence. For the reasons set forth below, we affirm.

           {¶2} The genesis of this case is Frazier’s sexual activity with N.G., his seven-

year-old step-daughter in Logan County, Ohio.1

           {¶3} On September 8, 2020, the Logan County Grand Jury indicted Frazier

on the three criminal charges including Counts One and Two for rape in violation

of R.C. 2907.02(A)(1)(b), (B), both first-degree felonies and Count Three of gross

sexual imposition (“GSI”) in violation of R.C. 2907.05(A)(4), (C)(2), a third-degree

felony. On September 14, 2020, Frazier appeared for arraignment and entered not

guilty pleas.

           {¶4} Frazier proceeded to a jury trial on December 27th and 28th, 2021,

wherein he was found guilty of rape under Count One. However, he was acquitted

of Counts Two and Three.

           {¶5} Thereafter, the trial court sentenced Frazier to a mandatory indefinite

prison term of 15 years to life under Count One.




1
    N.G. was seven at the time of her disclosures and eight at the time of trial.

                                                        -2-
Case No. 8-22-10


       {¶6} Frazier filed a timely notice of appeal and raises one assignment of error

for our review.

                                Assignment of Error

       The Decision Of The Jury Was Erroneous As It Weighs Heavily
       Against The Conviction, And The Jury’s Decision Was Not
       Consistent With The Eveidence [sic] Presented. The Jury Lost
       It’s [sic] Way.

       {¶7} In his first assignment of error, Frazier argues that the jury’s finding of

guilt for rape under Count One is against the manifest weight of the evidence.

                                 Standard of Review

       {¶8} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “‘weigh[ ] the

evidence and all reasonable inferences, consider[ ] the credibility of witnesses and

determine[ ] whether in resolving conflicts in the evidence, the [trier of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St.3d 380,

387 (1997), superseded by state statute on other grounds, State v. Smith, 80 Ohio

St.3d 89 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983).

A reviewing court must, however, allow the trier of fact appropriate discretion on

matters relating to the weight of the evidence and the credibility of the witnesses.

State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. When

applying the manifest-weight standard, “[o]nly in exceptional cases, where the

                                          -3-
Case No. 8-22-10


evidence ‘weighs heavily against the conviction,’ should an appellate court overturn

the trial court's judgment.” State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-

5233, ¶ 9, quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                                      Analysis

       {¶9} Frazier argues that the jury verdicts as to Count One and Count Two are

inconsistent since the jury acquitted him of the rape charge under Count Two but

found him guilty of rape under Count One. Specifically, he argues that the jury’s

determination as to Count Two supports that they did not believe N.G., and thus, no

sexual act occurred. Hence, he argues the jury’s verdict as to Count One is against

the manifest weight of the evidence. We disagree.

       {¶10} With respect to Frazier’s argument, we note that “‘[c]onsistency

between verdicts on several counts of an indictment is unnecessary where the

defendant is convicted on one or some counts and acquitted on others; the conviction

generally will be upheld irrespective of its rational incompatibility with the

acquittal.’” State v. Smith, 3d Dist. Seneca No. 13-10-24, 2011-Ohio-997, ¶ 22,

quoting State v. Trewartha, 10th Dist. Franklin No. 04AP-963, 2005-Ohio-5697, ¶

15, citing State v. Adams, 53 Ohio St.2d 223 (1978), vacated in part on other

grounds, Adams v. Ohio, 439 U.S. 811, 99 S.Ct. 69 (1978). Importantly, every count

of a multiple-count indictment is considered to be distinct and independent of all the

other counts; therefore, inconsistent verdicts on different counts do not justify


                                         -4-
Case No. 8-22-10


overturning a verdict of guilt. (Emphasis Added.) Id., citing State v. Hicks, 43 Ohio

St.3d 72, 78 (1989); State v. Brown, 12 Ohio St.3d 147 (1984), syllabus; State v.

Washington, 126 Ohio App.3d 264, 276 (2nd Dist.1998). As the Supreme Court of

Ohio has stated, “the sanctity of the jury verdict should be preserved and could not

be upset by speculation or inquiry into such matters to resolve the inconsistency.”

State v. Lovejoy, 79 Ohio St.3d 440, 444 (1997); State v. Seitz, 3d Dist. Shelby No.

17-12-11, 2014-Ohio-2463, ¶ 22.

        {¶11} Here, Frazier is suggesting that the jury both acquitted and convicted

him on the same rape charge. However, our reading of the indictment and the bill

of particulars suggests that the State’s theory of the case was that two different

instances of sexual conduct (involving cunnilingus) occurred on the same date.

However, prior to trial, the State’s strategy changed, and the prosecution in its

opening statement and later during its arguments addressing the defenses’ motion

for acquittal asserted that Count One involved Frazier’s acts of kissing N.G.’s

vagina and Count Two was related to Frazier’s licking of her vagina.

        {¶12} In this case, all of the indicted counts were related to events that

occurred in Frazier’s shed that he and N.G.’s mother utilized as a habitation between

the dates of May 8th through June 11, 2020.2 At trial, the State presented the video

of N.G.’s forensic interview wherein N.G. identified two separate instances of


2
  The shed was on Frazier’s parent’s property. It had a makeshift bedroom and living room area with no
running water or bathroom facilities.

                                                 -5-
Case No. 8-22-10


sexual conduct (involving cunnilingus) occurring successively in a short time frame.

The sexual conducts consisted of Frazier kissing and licking N.G.’s vagina followed

by Frazier kissing her mouth. (See State’s Ex. 1). However, at trial, N.G. testified

that Frazier only kissed her vagina one time. Thus, the record supports that the

criminal counts involving rape under Counts One and Two were separate instances

of sexual conduct and later perceived by the prosecution as charges in the alternative

in order to conform the indictment to the evidence presented at trial. Accordingly,

there is no inconsistency in the verdicts here regardless of whether we approach this

issue as one involving different counts of rape charged as separate instances of

sexual conduct (involving cunnilingus) or as rape charges in the alternative. See

State v. Martinez, 3d Dist. Union Nos. 14-19-28 and 14-19-29, 2020-Ohio-4883, ¶

45.

       {¶13} Moreover, Frazier’s argument is predicated on his assumption that the

jury found N.G. not credible. To us, the jury’s verdict supports that they found N.G.

credible. “‘Although we review credibility when considering the manifest weight

of the evidence, the credibility of witnesses is primarily a determination for the trier

of fact.’” State v. Chute, 3d Dist. Union No. 14-22-02, 2022-Ohio-2722, ¶ 30,

quoting State v. Banks, 8th Dist. Cuyahoga No. 96535, 2011-Ohio-5671, ¶ 13, citing

DeHass, 10 Ohio St.2d 230, at paragraph one of the syllabus.




                                          -6-
Case No. 8-22-10


       {¶14} Here, the jury had the opportunity to observe N.G. and all testifying

witnesses and, was “best able ‘to view the witnesses and observe their demeanor,

gestures[,] and voice inflections, and use these observations in weighing the

credibility of the proffered testimony.’” Banks at ¶ 13, quoting State v. Wilson, 113

Ohio St.3d 382, 2007-Ohio-2202, ¶ 24, citing Seasons Coal Co., Inc. v. Cleveland,

10 Ohio St.3d 77, 80-81 (1984). Furthermore, the jury “was in the best position to

weigh the evidence, and was free to believe all, some or none of [N.G.’s]

testimony.” State v. Muhleka, 2d Dist. Montgomery No. CIV.A. 19827, 2004-Ohio-

1822, ¶ 53, citing State v. Jackson, 86 Ohio App.3d 29, 33 (4th Dist.1993).

       {¶15} Based upon our review of the record, we will not conclude that the

jury’s witness-credibility determinations were unreasonable or that their verdict is

inconsistent with respect to Counts One and Two in light of the evidence presented

at trial. Consequently, we conclude that the jury’s finding of guilt for rape under

Count One is not against the manifest weight of the evidence.

       {¶16} Accordingly, and for the reasons set forth above, Frazier’s sole

assignment of error is overruled.

       {¶17} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.


                                         -7-